EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Arthur J. Bobel, Reg. No. 69,031 on 03/10/2022.

Please amend the claims 1 and 9 as following:

1.  (Currently Amended):	A resource management method, comprising:
associating, by a target endpoint, a target process to a virtual device in a set of one or more virtual devices disposed on the target endpoint, wherein the target process is allocated to the target endpoint by a first processor that is disposed in a first host, the target endpoint coupling the first processor and an Input/Output (I/O) resource pool;
obtaining, by the target endpoint, a performance specification of the target process;

receiving, by the target endpoint from the first processor, a resource access request of the target process; 
obtaining, by the target endpoint based on the resource access request, access to a resource from the I/O resource pool that meets the performance specification of the target process; and 
providing, by the target endpoint, access to the resource obtained from the I/O resource pool to the target process;
wherein the method further comprises migrating a first process to a second host, the second host comprising a second processor, a second endpoint, and a second I/O resource pool, the migrating comprising:
sending, by the first processor, [[the]] a first performance specification of the first process to the second processor;
sending, by the second processor, [[a]] the first performance specification to the second endpoint;

sending, by the first processor, description information of the first process to the second processor, and generating, by the second processor, a second process that satisfies the first performance specification according to the description information;
sending, by the second processor, a second resource access request of the second process for the second virtual device to the second endpoint when the second process needs to access a resource;
after receiving the second resource access request, obtaining, by the second endpoint, a second resource from the second I/O resource pool according to the first performance specification
providing, by the second endpoint, access to the second resource obtained from the I/O resource pool to the second process.
	
	9. (Currently Amended):	A host comprising:
a processor; 
a target endpoint coupling the processor and an Input/Output (I/O) resource pool, wherein the I/O resource pool is external to the host; and
a memory storage comprising instructions in communication with the CPU, 
wherein the CPU executes the instructions to:
allocate the target endpoint to a target process; and

	wherein the target endpoint is configured to perform operations to:
receive the resource access request from the target process;
obtain a performance specification of the target process;
adjust a performance parameter of the virtual device to obtain an adjusted virtual device, wherein the performance parameter is adjusted according to the performance specification of the target process and a performance specification of other processes which use the target endpoint, wherein the adjusted virtual device satisfies a total requirement of performance specifications of all processes that use the target endpoint, and wherein the total requirement is a summation of requirements for performance specifications of all processes that use the target endpoint; 
based on the resource access request, obtain access to an I/O resource from the I/O resource pool according to the performance specification of the target process; [[and]] 
provide access to the I/O resource to the target process; and
migrate a first process to a second host, wherein the host and [[a]] the second host comprise a resource management system, and the second host comprises a second processor, a second endpoint, and a second I/O resource pool, 
wherein:
the processor is configured to send a first performance specification of [[a]] the first process to the second processor, and to send description information of the first process to the second processor;
the first performance specification to the second endpoint, and to generate  a second process according to the description information;
the second endpoint is configured to generate second virtual device, the second virtual device satisfying the first performance specification; and
the second processor is configured to send a second resource access request of the second process for the second virtual device to the second endpoint when the second process needs to access a second resource, and after receiving the second resource access request, the second endpoint obtains the second resource from the second I/O resource pool according to the first performance specification and provides the second resource to the second process for use.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 01/18/2022, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Davis et al. (US Patent No. 9,842,075 B1) teaches a resource management method comprising: associating, by a target endpoint, a target process to a virtual device disposed on the target endpoint, wherein the target process is allocated to the target endpoint by a first processor that is disposed in a , the target endpoint coupling the first processor and an Input/Output (I/O) resource pool; a performance specification of the target process; adjusting, by the target endpoint, a performance parameter of the virtual device to obtain an adjusted virtual device, wherein the performance parameter is according to the performance specification of the target process and a performance specification of other processes which use the target endpoint, wherein the virtual device satisfies requirement of performance specifications of all processes that use the target endpoint; receiving, by the target endpoint, a resource access request of the target process; obtaining, by the target endpoint based on the resource access request, access to a resource from the I/O resource pool that meets the performance specification of the target process; and providing, by the target endpoint, access to the resource obtained from the I/O resource pool to the target process.

Jnagal et al. (US Pub. No. 2011/0010427 A1) teaches obtaining, by the target endpoint, a performance specification of the target process, wherein the performance parameter is adjusted according to the performance specification of the target process and a performance specification of other processes which use the target endpoint, the adjusted virtual device satisfying total requirements of performance specifications of all processes that use the target endpoint, and wherein the total requirement for performance specifications of all processes that use the target endpoint.


Choi et al. (US Pub. No. 2014/0160931 A1) teaches managing flow in server virtualization and applying QoS including total requirement is summation of requirements of performance specification.

The combination of prior art of record does not expressly teach or render obvious the limitations of “the adjusted virtual device satisfies a summation of all the requirement of performance specifications of all processes that use the set of one or more virtual devices disposed on the target endpoint, sending, by the first processor, the performance specification and process description of the first process to the second processor; sending, by the second processor, a first performance specification to the second endpoint, Page 2 of 9Reply to Office ActionApplication No. 16/434,403January 18, 2022Attorney Docket No. HW753749generating, by the second endpoint, a second virtual device/process that satisfies the first performance specification according to the description information; providing resources to the second process by the second endpoint when the second process needs/sends request to access a resource”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 9 were not disclosed in the prior art of record.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195